Filed 11/30/18
                       CERTIFIED FOR PARTIAL PUBLICATION*

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,
        Plaintiff and Respondent,
                                                     A153101
v.
JOHN DAVID NEAL,                                     (Contra Costa County
                                                     Super. Ct. No. 5-161613-5)
        Defendant and Appellant.


        Appellant John David Neal (appellant) appeals from a judgment convicting him of
possession of a firearm by an ex-felon (Pen. Code, § 29800, subd. (a)(1)),1 claiming
evidence regarding firearms taken from his home by the police should have been
suppressed as the fruit of an unconstitutional warrantless search. Appellant also contends
that the probation supervision fee he was ordered to pay was improperly imposed by the
trial court without any determination of his ability to pay it.
        We shall reject the first claim but find that the second is meritorious.
                                          THE FACTS
        After the jury was selected, trial was completed in a single day. Antioch Police
Officer Randall Gragg was the sole witness for the People and appellant the sole defense
witness.
        Officer Gragg testified that on the evening of December 22, 2014, he and his field
training officer, Corporal Shawn Morin, were informed by radio that a man at the


        *
         Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part I.
        1
            All further statutory references are to the Penal Code unless otherwise specified.


                                                1
Antioch Marina was acting in a possibly suicidal manner. When they arrived at the
marina, Officer Gragg observed appellant talking to Antioch Police Sergeant Schnitzius.
Appellant told Schnitzius he was previously in the military and had been a police officer
and possessed police and military weapons at his home in Antioch. Because appellant
appeared upset and fluctuated between moments of calmness and frustration, he was
transported to a hospital to be psychologically evaluated.2
       Officers Gragg and Morin then went to appellant’s residence to learn whether it
contained the weapons appellant mentioned to the police. They arrived and were met by
appellant’s wife, Mimi Neal (Neal). Officer Gragg asked her whether she was aware of
any firearms in the house. She told them she was and “said something to the effect of,
yes, I don’t want these guns in my house.” Neal led the two officers to the master
bedroom and asked them to look into a walk-in closet where they found six firearms:
“four long guns, two rifles and two shotguns.” The officers collected the firearms for
safekeeping and provided Neal a property receipt.
       When the officers returned to the police department, Officer Gragg conducted a
check of appellant’s criminal history and found he had a prior felony conviction for
assault in 2006. Concluding appellant was a convicted felon in possession of firearms,
Gragg contacted “evidence personnel” and advised them that the firearms taken from
appellant’s home were now being used for “evidentiary purposes,” not for safekeeping.
       Later, Officer Morin received a voicemail on a police department phone from
appellant sarcastically thanking him for taking his firearms and inquiring about how he
could get them back. Appellant stated that the guns belonged to him and he intended to
give them as Christmas presents to his children. Officer Morin recorded the voicemail,
and it was played for the jury.
       Appellant testified that he went to the Antioch Marina to clear his head of
concerns about family matters. Shortly after he arrived, he was approached by a police


       2
        The parties agreed that the evaluation was to determine whether appellant should
be held pursuant to section 5150 of the Welfare and Institutions Code.


                                             2
officer (Sergeant Schnitzius) who asked his name and what he was doing at the pier. He
spoke freely to the officer because he had nothing to hide, and told him that his father had
recently died and this was the first Christmas he had spent without his father. He also
stated that he just received the bulk of his father’s estate and this “was just bringing up a
lot of memories.” When the officer asked whether he possessed a weapon or there was
one in his vehicle appellant answered “no” but added that he did have weapons at home
that were “part of the probate estate that had been delivered to the house after the courts
had settled what they called a disposition of possession of property.”
       On December 23, the day after he spoke with police officers at the Marina,
appellant went to the Antioch Police Department, “[p]artly to see what I needed to do
next when I found out that morning that the guns had been removed from the house.
Partly to vent some frustration on the following events after they were [re]moved.”
Appellant testified that he “was trying to retrieve my father’s property to be given to
family members that were coming from both out of state and out of the area to meet up
for the holidays.” Appellant admitted that he had not provided the information about
giving the guns to other family members in the voicemail he left for Officer Morin, but
he stated that he had given this information to Officer Pfeiffer, another Antioch police
officer.
       On cross-examination appellant admitted his prior felony conviction and the
authenticity of the plea form he executed that was the basis of that conviction. However,
he testified that when he signed the plea form he understood that the specific rights he
lost while on probation, including the prohibition of the possession of firearms, would be
returned to him following his successful completion of probation, as was his right to vote.
       The jury convicted appellant of the sole charge of possession of a firearm by an
ex-felon, and the court suspended imposition of sentence and placed appellant on
probation for three years.
       The report and recommendation of the probation officer recommended that
appellant be placed on probation and, among other things, also recommended that
appellant pay for the cost of probation supervision as determined by the probation officer


                                              3
but not to exceed $75 per month. The report contains no analysis of appellant’s financial
ability to pay that amount.
                                             I.
                    Appellant’s Motion to Suppress Was Properly Denied
       Appellant’s pretrial motion to suppress evidence of firearm possession (§ 1538.5)
was heard on May 5, 2017.
       Prior to the testimony of Officer Gragg, who was also the sole witness for the
People at the suppression hearing, the trial court established that since appellant was not
seeking to suppress evidence obtained during the process of his detention, but only
evidence later obtained from his home, the circumstances of the detention were
irrelevant; the only issue being whether appellant’s wife consented to the warrantless
search and seizure. Counsel for the parties agreed that was the case.
       Officer Gragg’s brief testimony commenced with the district attorney’s request
that he describe the conversation he had with appellant’s wife when he went to
appellant’s home with Officer Morin.
       “A. The nature of the conversation was regarding [appellant] being placed on a
hold pursuant to Welfare and Institutions Code [section] 5150. [3]
       “Q. And did part of your conversation with Neal [appellant’s wife] involve
firearms?
       “A. It did.
       “Q. And can you describe that part of the conversation?
       “A. I explained to Neal the procedure of confiscating firearms for safekeeping for
subjects that have been placed on a 5150 hold.
       “Q. And how did she respond to that?
       “A. Neal was very cooperative and she seemed almost eager to get the firearms
out of her house.

       3
        Appellant was never held pursuant to Welfare and Institutions Code section 5150
because the doctor who evaluated him when he was brought to the hospital by the police
concluded that appellant did not meet the criteria for such a hold.


                                             4
       “Q. So that when you initially told her that you were there to confiscate any
firearms, what did she say?
       “A. She said something to the effect of I don’t want them in my house. Please
take them out of my house.
       “Q. And what happened after that?
       “A. Mimi Neal allowed us into her house and led us to the master bedroom, I
guess you call it walk-in closet, and she showed us to where the firearms were stored.
       “Q. And where were the firearms stored in the closet?
       “A. The closet was segregated by what appeared to be female clothing on the left,
male clothing on the right and all the firearms were on the male side of the closet.
       “Q. All right. And when you say that she showed the firearms to you, did she just
show you to the closet or did she point to where the firearms were?
       “A. Just showed me to the closet.
       “Q. After you located the firearms, did Neal say anything?
       “A. I don’t recall.
       “Q. Did she ask you to take the firearms away?
       “A. She did. She repeated that several times throughout the contact.”
       On cross-examination Officer Gragg added that he was accompanied by Officer
Morin, they appeared at appellant’s house about 8:00 p.m., when it was dark, they were
wearing police uniforms, Gragg possessed a firearm and a taser, and Neal was then alone
in the house with her children.
       After the testimony ended, defense counsel agreed with the court that the issue
was whether Neal’s consent was voluntary and argued that “compliance with an assertion
of police authority does not constitute voluntary consent and giving directions or orders
usually vitiates consent. So there’s a difference between coming to a house and saying,
[m]ay I come in[] and [m]ay I perform a search? [Or, can] I have your permission?
[A]nd just saying I’m here to search your house and someone getting out your way and
allowing their home to be searched.” “[W]hat we have,” defense counsel argued, “is a
woman being told that her husband is at the hospital, she’s home alone with her kids at


                                             5
night, two uniformed police officers come to her door, tell her they have a right to
investigate, look for and seize guns and she gets out of the way and says, please do that. I
don’t think that is the same as giving voluntary consent. That is a respectful person
responding to a show of authority, and compliance to that assertion of police authority is
not the same as voluntary consent.”
       The court was not persuaded. As it stated, “I did not hear what you think you
heard because I certainly did not hear this officer testify that he told Neal that they were
there to search the house and that they had the right to search the house or that they were
going to search the house. That’s not what he said. What he said was that in light of the
5150 arrest, they were there to investigate whether or not [appellant] possessed any
firearms and [appellant’s wife] affirmed that he did and invited them in to take them. But
they never said we have a right to search this house or we’re going to search this house or
anything along those lines.” Accordingly, appellant’s motion to suppress was denied.
       The ruling was justified.
       Our review of a trial court ruling on a motion to suppress is governed by settled
principles. In ruling on such a motion “ ‘the trial court (1) finds the historical facts, (2)
selects the applicable rule of law, and (3) applies the latter to the former to determine
whether the rule of law as applied to the established facts is or is not violated.
[Citations.] “The [trial] court’s resolution of each of these inquiries is, of course, subject
to appellate review.” [Citations.] [¶] The court’s resolution of the first inquiry, which
involves questions of fact, is reviewed under the deferential substantial-evidence
standard. [Citations.] Its decision on the second, which is a pure question of law, is
scrutinized under the standard of independent review. [Citations.] Finally, its ruling on
the third, which is a mixed fact-law question that is however predominantly one of law,
. . . is also subject to independent review.’ [Citation.]” (People v. Alvarez (1996) 14
Cal. 4th 155, 182, quoting People v. Williams (1988) 45 Cal. 3d 1268, 1301.)
       Appellant’s reply brief focuses on the Attorney General’s contention that the trial
court’s factual determination that appellant’s wife consented to the search based on her
own desire to get rid of the guns, not because she felt legally compelled to do so, is amply


                                               6
supported by substantial evidence. Appellant emphasizes that “[t]he standard for
measuring the scope of a suspect’s consent under the Fourth Amendment is that of
‘objective’ reasonableness” (Florida v. Jimeno (1991) 500 U.S. 248, 251), and argues
that the Attorney General improperly relies on appellant’s wife’s subjective desire to get
rid of appellant’s firearms. We do not see it that way.
       The trial court placed greatest weight on the conduct of the police officers,
particularly Officer Gragg, not on Neal’s attitude about firearms. For that reason, this
case is analogous to People v. Munoz (1972) 24 Cal. App. 3d 900, the case the Attorney
General primarily relies upon, which appellant ignores. In Munoz four officers went to
an apartment in a building in which they were told the defendant possessed and was
selling drugs. One officer knocked on the screen door, identified himself and announced
that he was investigating possible narcotics sales. After several minutes delay, the
defendant invited the officers in and, after some hesitation, on learning that the officers
desired to make a warrantless search, said “ ‘Yeah, go ahead and search.’ ” As part of
their search the officers entered a bedroom apparently in the possession of a tenant or
guest of the defendant without the consent of that possessor. Reversing a ruling that the
search was invalid, the Court of Appeal pointed out that the officers did not suddenly
materialize, nor did they surprise Munoz or others in the apartment. “Munoz knew who
they were when he invited them into his home. . . . There was . . . no assertion of a right
to enter or search” and “no evidence of ‘confrontation’ in the sense of challenge or
resistance or . . . threat or hostility, and no evidence from which a rational inference could
be drawn that there was any compulsion of the type that would render the consent
constitutionally inadequate.” (Id. at p. 905.) The same can be said of the encounter
between Officers Gragg and Morin and Neal.
       The facts of this case are materially different from those of the two cases appellant
primarily relies upon—People v. Miller (1978) 196 Cal. App. 3d 307 and Phillips v.
County of Orange (S.D.N.Y. 2012) 894 F. Supp. 2d 345—because in both the police
demanded entry on the basis of unjustified assertions of legal authority. Officer Gragg
told Neal her husband had been placed on a section 5150 hold, but he never suggested


                                              7
that section 5150, or any other statute or authority, empowered him or Officer Morin to
enter or conduct a search of her home. People v. Bailey (1985) 176 Cal. App. 3d 402,
which appellant also relies upon, is also easily distinguishable. In that case the Court of
Appeal affirmed the granting of a motion to suppress because the search was coerced by
the overt physical assertion of police authority far beyond any representation made by the
police in this case.
       The trial court did not err in denying appellant’s motion to suppress.
                                             II.
                 The Court Erred in Imposing the Probation Supervision
                   Fee Without First Determining His Ability to Pay

       At the close of the sentencing hearing, defense counsel objected to the
recommendation in the probation officer’s sentencing report that appellant “pay for the
cost of probation services as determined by the probation officer, not to exceed $75 per
month.” Defense counsel noted that appellant “is on disability. His wife is the only one
who works outside the home. They support two children together and their income with
their family obligations makes it so that they’re in danger at this point of having their
house foreclosed upon.”4 The court responded that “[t]he probation officer is the one
who makes the determination. What they’re asking for is that [appellant] pay for the cost
of probation services as determined by the probation officer not to exceed $75 per month.
So the probation officer’s going to do an ability to pay analysis and that’s a decision to


       4
         Inexplicably, defense counsel did not also object to the recommendation in the
probation officer’s report that appellant “pay a probation report fee of $176 pursuant to
section 1203.1b,” which the court ordered appellant to pay. As will be seen, section
1203.1b, subdivision (a), requires the probation officer to “ ‘make a determination of the
ability of the defendant to pay all or a portion of the reasonable cost of any probation
supervision . . . and preparing any . . . presentence report made pursuant to Section
1203.’ ” (People v. Valtakis (2003) 105 Cal. App. 4th 1066, 1070-1071, fn. 2.) For
reasons set forth in Valtakis at pages 1073-1075, and because appellant challenged
imposition of the probation report fee for the first time at oral argument, we conclude that
appellant has waived this claim on appeal. (See People v. Trujillo (2015) 60 Cal. 4th 850,
860, citing Valtakis with approval.)


                                              8
be left to probation. That’s not for the court to decide at this point.” (Italics added.) As
stated by the court, “somebody has to make the [probation services fee] determination,
and the court doesn’t have the information.”
       Defense counsel then objected to the probation officer making the fee
determination on the ground that appellant had completed a financial assessment form at
the time he was arraigned to establish that he qualified for free representation by the
Public Defender’s Office, and his financial situation had not improved but worsened
since then due to increasing medical expenses. The court responded, “I don’t think you
understand my position. It’s not that I disagree with that because I don’t. It’s that it’s not
the court’s determination. It’s probation’s. I’m going to defer to probation to make the
right decision . . . . [¶] I’m not going to weigh in to [appellant’s] financials.”
       Section 1203.1b, subdivision (a), provides that where, as here, a defendant is
convicted of an offense and is the subject of any preplea or presentence report, “the
probation officer, or his or her authorized representative, taking into account any amount
that the defendant is ordered to pay in fines, assessments, and restitution, shall make a
determination of the ability of the defendant to pay all or a portion of the reasonable cost
of any probation supervision,” and “shall determine the amount of payment and the
manner in which the payments [of a probation supervision fee] shall be made to the
county, based upon the defendant’s ability to pay.” Further, “[t]he probation officer shall
inform the defendant that the defendant is entitled to a hearing, that includes the right to
counsel, in which the court shall make the determination of the defendant’s ability to pay
and the payment amount. The defendant must waive the right to a determination by the
court of his or her ability to pay and the payment amount by a knowing and intelligent
waiver.” (§ 1203.1b, subd. (a).) Where the defendant does not waive the right to a
judicial determination, the probation officer “shall refer the matter to the court for the
scheduling of a hearing to determine the amount of payment and the manner in which the
payments shall be made” and at that time “[t]he court shall order the defendant to pay the
reasonable costs if it determines that the defendant has the ability to pay those costs based



                                               9
on the reports of the probation officer, or his or her authorized representative.”
(§ 1203.1b, subd. (b).)
       It appears from the record that none of these statutory requirements were met in
this case. 5 Appellant was not, either prior to or at the sentencing hearing, informed by
the probation officer or the court of any of the rights given him under section 1203.1b;
and the court’s statements suggest it may have been unaware appellant possessed those
rights. Because the probation officer had not determined appellant’s ability to pay a
probation supervision fee or the manner in which payment of any such fee should be
made, the sentencing court was unable to assess those determinations.
       Nor did the court provide any indication it was reserving decision on the
imposition of a probation services fee, as the Attorney General argues. On the contrary,
the court accepted the probation officer’s recommendation that the probation department
itself prescribe a fee not to exceed $75 per month,6 explicitly stating that it was “going to

       5
         Additionally, neither the probation officer nor the court advised appellant as
required by subdivision (f) of section 1203.1b, which provides: “At any time during the
pendency of the judgment rendered according to the terms of this section, a defendant
against whom a judgment has been made may petition the probation officer for a review
of the defendant’s financial ability to pay or the rendering court to modify or vacate its
previous judgment on the grounds of a change of circumstances with regard to the
defendant’s ability to pay the judgment. The probation officer and the court shall advise
the defendant of this right at the time of rendering of the terms of probation or the
judgment.” (§ 1203.1b, subd. (f), italics added.)
       6
         It is worth noting, as others have, the problematical nature of such a
recommendation due to the probation department’s self-interest in a defendant’s ability to
pay and the amount of the fee payment. All sums paid by a defendant pursuant to section
1203.1b “shall be allocated for the operating expenses of the county probation
department.” (§ 1203.1b, subd. (g).) However, a county board of supervisors may
authorize installment payments of a probation supervision fee to the probation
department only if the monthly fee “shall not exceed seventy-five dollars ($75).” (Id.,
subd. (h).) These provisions suggest that an underbudgeted probation department may
have an economic incentive to find defendants able to pay the maximum allowable
monthly fee, or at least to resolve doubts about a defendant’s ability to pay in favor of the
imposition of a fee. As one study has observed, reliance of an aspect of the criminal
justice system (such as the probation process) on judicially imposed administrative fees
can “threaten the impartiality of judges and other court personnel with institutional,

                                             10
defer to probation to make the right decision.” The Felony Order of
Probation/Supervision issued by the court told appellant: “Although not a condition of
Probation, you are ordered to pay the following fees: . . . Probation Services as
determined by Probation.”
       Where, as in this case, a statute posits ability to pay as a precondition of a
requirement to pay a fee comparable to the one at issue here—such as the booking fee
authorized by Government Code section 29550.2, subdivision (a)—the defendant has the
right to a determination of his ability to pay the fee before the court may order payment.
(People v. McCullough (2013) 56 Cal. 4th 589, 593.) In this situation, unless waived by
the defendant, it is for the court, not the probation officer, to make the final
determination. Here, neither the court’s order nor anything else that took place at the
sentencing hearing informed appellant of his right to an adjudication after an evidentiary
hearing as to the propriety of the probation officer’s determinations, or indicated that
those determinations would be subject to any further judicial review. Matters required by
the statute to be decided by the court, in the absence of a knowing and intelligent waiver
by appellant, were instead left entirely in the hands of the probation officer.
       This case is materially indistinguishable from People v. Pacheco (2010) 187
Cal. App. 4th 1392, disapproved on other grounds by People v. Trujillo, supra, 60 Cal.4th
at page 858, which appellant primarily relies upon and the Attorney General simply
ignores. The Court of Appeal concluded that “the statutory procedure provided at section
1203.1b for a determination of Pacheco’s ability to pay probation related costs was not
followed,” pointing out that “[t]here is no evidence in the record that anyone, whether the
probation officer or the court, made a determination of Pacheco’s ability to pay the $64
per month probation supervision fee. Nor is there any evidence that probation advised


pecuniary incentives.” (Bannon et al., Criminal Justice Debt: A Barrier to Reentry
(2010) p. 30 (Criminal Justice Debt)  [as of Nov. 30, 2018].) The political pressures on
counties to raise funds from defendants to support the costs of criminal justice processing
is also discussed in Harris, A Pound of Flesh: Monetary Sanctions as Punishment for the
Poor, Russel Sage Foundation (2016) pp. 110-115 (A Pound of Flesh).)

                                              11
him of his right to have the court make this determination or that he waived this right.”
(Pacheco, at p. 1401.) Similarly, in People v. O’Connell (2003) 107 Cal. App. 4th 1062,
1065, the trial court ordered the defendant “to pay the reasonable costs of probation
supervision.” The Court of Appeal found there was “no indication that the probation
department or the court made a determination of appellant’s ability to pay for formal
probation supervision, or that appellant was ever informed by anyone of his right to a
court hearing on his ability to pay, or that appellant knowingly and intelligently waived
such a hearing, as required by . . . section 1203.1b. [Citation.]” (O’Connell, at pp. 1067-
1068.) The court remanded the matter “to allow the trial court to take a knowing and
intelligent waiver of a hearing from defendant or to conduct a hearing as provided in . . .
section 1203.1b.” (Id. at p. 1068.)
       Strict compliance with the statutorily prescribed process is warranted by the
problems that may result from unjustified imposition of probation services fees. As
legislative and other policymakers are becoming increasingly aware, the growing use of
such fees and similar forms of criminal justice debt creates a significant barrier for
individuals seeking to rebuild their lives after a criminal conviction. Criminal justice
debt and associated collection practices can damage credit, interfere with a defendant’s
commitments, such as child support obligations, restrict employment opportunities and
otherwise impede reentry and rehabilitation. “What at first glance appears to be easy
money for the state can carry significant hidden costs—both human and financial—for
individuals, for the government, and for the community at large. . . . [¶] Debt-related
mandatory court appearances and probation and parole conditions leave debtors
vulnerable for violations that result in a new form of debtor’s prison. . . . Aggressive
collection tactics can disrupt employment, make it difficult to meet other obligations such
as child support, and lead to financial insecurity—all of which can lead to recidivism.”
(Bannon et al., Criminal Justice Debt, supra, p. 5; see also, Harris, A Pound of Flesh,
supra, pp. 52-52.) As observed in a recent study regarding administrative fees in juvenile
proceedings in California, “Fee debt becomes a civil judgment upon assessment. If
families do not pay their fees, counties refer the debt to the state Franchise Tax Board,


                                             12
which garnishes parents’ wages and intercepts their tax refunds. Under state law, these
fees are meant to help protect the fiscal integrity of counties. They are not supposed to be
retributive (to punish the family), rehabilitative (to help the youth) or restorative (to repay
victims).” (Selbin et al., Making Families Pay: The Harmful, Unlawful and Costly
Practice of Charging Juvenile Administrative Fees in California, Berkeley Law & Pol’y
Advocacy Clinic (Mar. 2017), p. 1; excerpted in Resnik, VanCleave & Bell, eds., Who
Pays? Fines, Fees, Bail, and the Cost of Courts, Arthur Liman Center for Public Interest
Law (2018) (The California Study).) The California Study also points out that “[b]ecause
Black and Latino youth are overrepresented and overpunished . . . in the juvenile system,
families of color bear a disproportionate burden of the fees” and the inordinate debt these
families incur “correlates with a greater likelihood of recidivism, even after controlling
for case characteristics and youth demographics.” 7 (Id. at p. II-27.)
       Finally, there is reason to believe administrative fees of the sort authorized by
section 1203.1b do not serve their ostensible purpose, to defray the cost of county
government. The Office of the Treasurer and Tax Collector of the City and County of
San Francisco recently concluded that of all of the fees imposed by the San Francisco
Superior Court in behalf of the county, “probation fees [authorized by section 1203.1b]
are among the most expensive for individuals, second only to victim restitution, and




       7
         Shortly after this study was published the Legislature enacted and the Governor
signed Senate Bill No. 190 which repealed statutes authorizing the assessment of
administrative fees in juvenile delinquency cases, such as those related to the costs of
detention, legal representation, electric monitoring, probation or home supervision, and
drug testing. (Welf & Inst. Code, §§ 903, 903.1, 903.15, 903.2 & 729.9.) Although the
new law does not apply to offenders over the age of 21 and under the jurisdiction of the
criminal court, enactment of this measure suggests our Legislature may be reconsidering
the assertedly “ ‘strong legislative policy in favor of shifting the costs stemming from
criminal acts back to the convicted defendant’ and ‘ “ ‘replenishing a county treasury
from the pockets of those who have directly benefitted from county expenditures.’ ” ’ ”
(People v. Valtakis, supra, 105 Cal.App.4th at p. 1073, quoting People v. Phillips (1994)
25 Cal. App. 4th 62, 69.)


                                              13
result in the most long-term debt of the administrative fees . . . examined.[8] A total of
$15.8 million in probation fees has been assessed in the last six years, [of which] $12
million is still uncollected.” (Office of the Treasurer & Tax Collector City and County of
San Francisco, The Financial Justice Project, Criminal Justice Administrative Fees: High
Pain for People, Low Gain for Government, a Call to Action for California Counties
(2018) p. 3.) (Executive Summary).9
                                             III.
       The portion of the order of probation requiring appellant to pay for the cost of
probation services as determined by the probation officer, not to exceed $75 per month, is
set aside. The case is remanded to the superior court for a determination of appellant’s
ability to pay all or a portion of the reasonable costs of probation supervision, the
amount, if any, of such costs he shall be ordered to pay, and the terms of payment, in
accordance with the provisions of section 1203.1b, and the principles articulated in this
opinion.
       In all other respects, the judgment is affirmed.




                                                    _________________________
       8
         A monthly probation supervision fee of $75 during a three-year probation period
totals $2,700.
       9
          This study, which discusses criminal justice fee collection practices in other
counties, found that they “sometimes spend more to collect fees than they bring in” and
the fees are therefore “not an effective, reliable, sustainable source of revenue for
government or the courts.” (Executive Summary, supra, p. 3.) The California Study also
found that “[b]ecause of the high costs and low returns associated with trying to collect
fees from low-income families, most of the revenue pays for collection activities, not for
the care and supervision of youth.” (Resnik et al., The California Study, supra, p. II-27.)
It is instructive that the form Felony Order of Probation/Supervision issued by the court
in this case directs defendants to make restitution and fee payments neither to the court or
a county agency, but instead “to the Court’s collection agency, AllianceOne,” which
describes itself as “one of the leading accounts receivable providers” worldwide.
( [as of Nov. 30, 2018 ].)


                                             14
                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Stewart, J.




People v. Neal (A153101)




                            15
Trial Judge:                Hon. Bruce C. Mills

Trial Court:                Contra Costa County Superior Court

Attorney for Appellant:     Under Appointment by the Court of Appeal
                            David A. Kaiser


Attorneys for Respondent:   Attorney General of California
                            Xavier Becerra

                            Gerald A. Engler
                            Chief Assistant Attorney General

                            Jeffrey M. Laurence
                            Senior Assistant Attorney General

                            Donna M. Provenzano
                            Supervising Deputy Attorney General

                            Amit Kurlekar
                            Deputy Attorney General




                              16